Bullard, J.,

delivered the opinion of the court.
The only question in this case is, whether the opposition was filed within the delay allowed by law. It is now settled that such opposition must be made within the ten- days next following the appointment of syndics before the notary.
In the present case, the tenth day was Sunday, and the opposition was filed on the next day. It cannot be said that the opponent was too late on Saturday night, because the law allows ten days, and at least any time within the tenth day would suffice. But the tenth day happened to be not a a judicial day, and it was impossible to file the opposition on that day, all judicial proceedings being forbidden. If we should say, that the opposition comes too late, we should deprive the opposing creditor of one day allowed by law, or compel him to do, what is legally impossible. We are, therefore, of opinion, that the opposition was not too late.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be reversed and annulled, and the rule discharged, and the case remanded for proceedings on the opposition according to law; the appellees paying the costs of this appeal.